Name: Commission Decision No 3003/77/ECSC of 28 December 1977 requiring undertakings in the iron and steel industry to issue certificates of conformity in respect of certain iron and steel products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-12-31

 Avis juridique important|31977S3003Commission Decision No 3003/77/ECSC of 28 December 1977 requiring undertakings in the iron and steel industry to issue certificates of conformity in respect of certain iron and steel products Official Journal L 352 , 31/12/1977 P. 0011 - 0012****( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 2 ) OJ NO L 314 , 15 . 11 . 1973 , P . 1 . ( 3 ) OJ NO L 88 , 9 . 4 . 1975 , P . 7 . COMMISSION DECISION NO 3003/77/ECSC OF 28 DECEMBER 1977 REQUIRING UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY TO ISSUE CERTIFICATES OF CONFORMITY IN RESPECT OF CERTAIN IRON AND STEEL PRODUCTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 61 THEREOF , WHEREAS THE MARKET FOR CONCRETE REINFORCING BARS , MERCHANT BARS AND HOT-ROLLED WIDE STRIPS IS PARTICULARLY DISTURBED ; WHEREAS THE COMMISSION HAS FIXED BY DECISION NO 3000/77/ECSC OF 28 DECEMBER 1977 ( 1 ) MINIMUM PRICES TO APPLY WITH EFFECT FROM 1 JANUARY 1978 ; WHEREAS , TO ENSURE THAT THE EFFECTIVE APPLICATION OF THE PRICES AGREED BY THE UNDERTAKINGS IS MONITORED , THE UNDERTAKINGS , THEIR SELLING AGENCIES AND COMMISSION AGENTS SHOULD BE REQUIRED TO ISSUE CERTIFICATES OF CONFORMITY TO ACCOMPANY EVERY DELIVERY OF THE PRODUCTS IN QUESTION , SHOWING THAT THE RELEVANT INVOICE PRICES CONFORM TO THE MINIMUM PRICES FIXED BY THE COMMISSION ; WHEREAS THE CERTIFICATE SHOULD CONTAIN CERTAIN ITEMS OF INFORMATION ; WHEREAS THE CERTIFICATES SHOULD ACCOMPANY DELIVERIES OF GOODS INSIDE THE COMMON MARKET ; WHEREAS PURSUANT TO DECISIONS NO 3073/73/ECSC ( 2 ) AND NO 911/75/ECSC ( 3 ) THIS REQUIREMENT MUST BE EXTENDED TO INCLUDE DELIVERIES IN THOSE EFTA COUNTRIES WITH WHICH THE COMMUNITY HAS CONCLUDED FREE TRADE AGREEMENTS FOR ECSC PRODUCTS , HAS ADOPTED THIS DECISION : ARTICLE 1 THIS DECISION SHALL APPLY TO THE STEELMAKING UNDERTAKINGS IN THE EUROPEAN COAL AND STEEL COMMUNITY , THEIR SELLING AGENCIES AND COMMISSION AGENTS . ARTICLE 2 UNDERTAKINGS IN THE STEEL INDUSTRY SHALL ACCOMPANY THEIR DELIVERIES OF CONCRETE REINFORCING BARS , MERCHANT BARS AND HOT-ROLLED WIDE STRIPS WITH A CERTIFICATE THAT THE INVOICE PRICES CONFORM TO THE MINIMUM PRICES FIXED BY THE COMMISSION IN DECISION NO 3000/77/ECSC . SUCH CERTIFICATE OF CONFORMITY SHALL SHOW THE ORIGIN , DESTINATION , TONNAGE AND ORDER NUMBER , AND SHOULD BE ESTABLISHED IN CONFORMITY WITH THE MODEL ANNEXED HERETO . ARTICLE 3 THIS DECISION SHALL APPLY TO SALES BOTH WITHIN THE COMMUNITY AND IN THE TERRITORIES OF THE REPUBLIC OF AUSTRIA , THE REPUBLIC OF FINLAND , THE KINGDOM OF NORWAY , THE KINGDOM OF SWEDEN AND THE EUROPEAN TERRITORY OF THE REPUBLIC OF PORTUGAL . ARTICLE 4 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL CEASE TO APPLY WHEN THE MINIMUM PRICES FOR CONCRETE REINFORCING BARS , MERCHANT BARS AND HOT-ROLLED WIDE STRIPS CEASE TO APPLY . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 DECEMBER 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX CERTIFICATE OF CONFORMITY ( MODEL ) 1 . IDENTIFICATION OF PRODUCT 1.1 . EXACT DESIGNATION OF PRODUCT AS IN THE STATISTICAL NOMENCLATURE 1.2 . NUMBER OF ORDER 2 . ORIGIN 2.1 . ORIGINAL PRODUCER ( NAME OF MANUFACTURING COMPANY ) ( ATTACH COPY OF ANY CERTIFICATE OF CONFORMITY ISSUED IN RESPECT OF PREVIOUS TRANSACTIONS IN WHICH THE GOODS WERE INVOLVED ) 2.2 . MOST RECENT SUPPLIER 3 . DESTINATION 3.1 . USER : NAME , ADDRESS 3.2 . MERCHANT : NAME , ADDRESS 4 . TONNAGE 4.1 . TOTAL TONNAGE 4.2 . BREAKDOWN BY SAMPLE TONNAGES 4.3 . SPECIFICATION BY DIMENSION AND QUALITY 5 . CONFORMITY OF INVOICED PRICE WITH MINIMUM PRICE 5.1 . EFFECTIVE PRICE PER TONNE , FREE-AT-FRONTIER/FREE DESTINATION , PER SPECIFICATION 5.2 . EFFECTIVE PRICE EX BASING POINT PER SPECIFICATION WHEREOF : BASIS PRICE ALL EXTRAS 5.3 . WHEN APPLICABLE , REBATES ALLOWED AND GROUNDS FOR THESE 6 . ANY PARTICULAR COMMENTS